Citation Nr: 0941395	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left knee condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hemorrhoids.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of entitlement to service connection for 
hemorrhoids, as well as the issues of whether new and 
material evidence has been received sufficient to reopen 
claims for service connection for a left knee disorder and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claim 
for entitlement to service connection for hemorrhoids.  The 
Veteran was notified of his appellate rights, but did not 
appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in April 2006 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.





CONCLUSIONS OF LAW

1.  The April 2006 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hemorrhoids, 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2005 and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2006 letter 
provided this notice to the Veteran.  

The Board observes that both the September 2005 and May 2006 
letters were sent to the Veteran prior to the July 2006 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in these letters fully complied 
with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra.

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the Veteran did not receive this notice, however as the 
decision herein is to grant the reopen of this issue; the 
Board finds that the failure to provide this notice is in no 
way prejudicial to the Veteran and is therefore moot.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.
The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the claim at issue is one of entitlement 
to service connection for hemorrhoids.  This claim is based 
upon the same factual basis as his original claim of 
entitlement to service connection for hemorrhoids, which was 
denied in the April 2006 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in an April 2006 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records from October 1966 to October 1968, private 
medical records dating from May 1996 to January 2005 and a 
letter from the Veteran dated October 2005.  

The Veteran's initial claim of entitlement to service 
connection for hemorrhoids was denied by RO rating decision 
dated in April 2006.  This rating decision indicates that the 
basis for the RO's denial was that the Veteran did not have 
treatment for hemorrhoids while in service.  The Veteran did 
not timely appeal this decision; therefore, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

The Veteran filed a request to reopen this claim.  The RO 
denied his request to reopen the claim in a July 2006 rating 
decision on the basis that no new evidence had been obtained 
and that the Veteran's hemorrhoids had pre-existed service 
and there was no evidence that the Veteran's pre-existing 
hemorrhoids had been aggravated by active service.  The 
evidence at the time of the July 2006 rating decision 
consisted of all the previous evidence and a letter from the 
Veteran dated April 2006.  Following the RO's denial in July 
2006, additional information was associated with the claims 
file, including the hearing transcript from the video 
conference hearing before the Board in August 2009 at the 
Muskogee RO.  

The Board notes that in the April 2006 letter and in the 
video hearing transcript, the Veteran provides information 
regarding the hemorrhoidectomy he experienced in 1967 while 
on active duty.  The Veteran's claim was previously denied 
because the RO found that the Veteran did not suffer from 
hemorrhoids while on active duty and that his 
hemorrhoidectomy was a pre-existing condition that was not 
aggravated by service.  The Veteran's August 1968 report of 
medical history notes that the Veteran had a hemorrhoidectomy 
when he was 20 years old and that there were no complications 
and no recurrence.  The Veteran's April 2006 letter and 
testimony at his August 2009 video hearing indicate that the 
Veteran had his hemorrhoidectomy while on active duty, but 
that he received private treatment.  As evidenced by the 
August 1968 report of medical history, the Veteran's 
hemorrhoidectomy occurred when he was 20 years old, which 
would have been sometime in 1967, in the middle of his active 
period of service.  As such, the Board finds that this 
evidence addresses the question of whether the Veteran 
suffered from hemorrhoids while on active duty and the claim 
must therefore be reopened.  

The Board finds the April 2006 letter as well as information 
received at the video hearing to be both new and material 
evidence because the evidence was not previously of record 
and it addresses the question of whether the Veteran suffered 
from hemorrhoids while on active duty.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  See Justus, supra.  
After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in April 2006.  As such, the Board 
concludes that the Veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for 
hemorrhoids should be granted.  38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hemorrhoids, is 
reopened, and to this extent the claim is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for a left knee 
condition, hemorrhoids, and bilateral hearing loss.  

With regard to the issue of service connection for 
hemorrhoids, as stated above, an April 2006 letter from the 
Veteran as well as the Veteran's testimony at his August 2009 
video hearing indicates that the Veteran had a privately 
performed hemorrhoidectomy while on active duty, the reports 
of which are not of record.  The Veteran reported that the 
hemorrhoidectomy was performed by a private doctor in 
Muskogee, Oklahoma.  A request should be made for the Veteran 
to provide a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
with the necessary information to obtain these records.  The 
Board acknowledges that this occurred many years ago and the 
records may not be available, however, an attempt to obtain 
these records should be made.  Lastly, the Board notes that 
the Veteran's April 2006 statement noted that he was treated 
for hemorrhoids shortly after his discharge from the Army at 
Doctor's Hospital in Tulsa, Oklahoma.  The Veteran further 
stated that he had attempted to get those records and was 
unsuccessful because the hospital is no longer in existence 
and no records were available.

The Board further notes that the Veteran's August 1968 report 
of medical history notes that the hemorrhoidectomy occurred 
during the timeframe that the Veteran was on active duty.  
Therefore, the Board finds that the Veteran should be 
afforded a compensation and pension examination to consider 
the effect of any in-service hemorrhoidectomy and any 
residuals.  The Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran was not previously afforded a C&P examination with 
regard to the issue of hemorrhoids because it was determined 
that the Veteran did not suffer from hemorrhoids while on 
active duty.  However, as noted above, there is evidence to 
the contrary.  As such, the Board finds that the Veteran 
should be afforded an examination to establish definitive 
etiology with regard to any hemorrhoids, including any 
residuals.

Additionally, the Board notes that the Veteran wrote in his 
April 2006 letter and testified at his August 2009 video 
hearing before the Board that he was currently being treated 
at the Muskogee VAMC.  However, these records are not 
associated with the claims folder, nor is there any 
indication in the claims folder that the records from the 
Muskogee VAMC were requested.  The Board notes that VA has a 
duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim, see 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that the Veteran's appeal must be remanded to obtain 
these treatment records.

Finally, the Board notes that with regard to the issue of 
reopening the claims for service connection for a left knee 
condition and bilateral hearing loss, the Veteran was not 
provided with adequate notice.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  To satisfy this 
requirement, a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial, should be provided.  As the Veteran was 
not provided with the required notice, the Board finds that 
with respect to the aforementioned issues, the Veteran's 
appeal must be remanded to provide this notice.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
request that he provide the name and 
address of the doctor's office where 
the Veteran's hemorrhoidectomy was 
performed during his active service.  
The Veteran should then sign a VA Form 
21-4142 authorization and consent to 
release information form for the doctor 
identified.  Upon receipt of the VA 
Form 21-4142, the RO should contact the 
doctor's office identified and request 
any relevant records pertaining to the 
hemorrhoidectomy.  All documents 
obtained should be associated with the 
Veteran's claims file.

2.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the existence and etiology of his 
hemorrhoids and any residuals.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
address whether or not any hemorrhoids, 
to include any residuals, are more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

3.	Obtain any VA treatment records from 
the Muskogee VAMC for the period from 
August 2005 to the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

4.	The Veteran should be furnished a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in compliance with the 
holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that 
includes an explanation as to the 
evidence and information that is 
necessary to reopen the claims of 
entitlement to service connection for a 
left knee condition and bilateral 
hearing loss.  The notice must also 
describe the bases for the denial in 
the prior April 2006 decision and 
describe what evidence would be 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient in that previous denial.

5.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


